PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 

Application No. 14/723,120
Filed: 27 May 2015
For: Universal Valve Adaptor for toilet fill-valves
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed February 14, 2022. 

The petition under 37 CFR 1.181 is hereby DISMISSED.

The application became abandoned October 20, 2021 for failure to timely submit a proper reply to the final Office action mailed July 19, 2021. The final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed January 25, 2022.

Petitioner states:

This petition is filed pursuant to a Notice of Abandonment dated 01/25/2022. It mentioned my failure to reply to Final Office Action dated 07/19/2021. I did, however file an Amendment After Final within the two month window. After the examiner refused to enter the Amendment After Final, I filed a continuing application within the allotted time. I wanted to get amendment that would include in the Amendment After final into the Application, believing that it would greatly advance the application. In my first draft, which I started with the new amendment, I had changed the title from Amendment After Final to Amendment, but somehow got the formatting messed up, and started over from scratch, unfortunately, this time I forgot to change the title. Even though there had been no final action, in fact no action at all in the continuing prosecution. I was given three months to respond, so I have amended the mistakenly titled Amendment by striking out the words “after final” with appropriate comments added. So Applicant respectfully petitions that the holding of abandonment for the application identified above be withdrawn.

Petitioners’ arguments have been carefully considered, but are not found persuasive. Abandonment occurs as a matter of law wherein applicant fails to timely submit a proper reply to an Office communication. See, 35 USC 133. The record does not reflect that applicant timely submitted a proper reply to the final Office action. Note is made of the Advisory Actions mailed September 22, 2021 and November 15, 2021. Accordingly, there are no grounds to withdraw the holding of abandonment.

In view thereof, the holding of abandonment will not be withdrawn.

Any request for reconsideration must be accompanied by sufficient documentary evidence to establish that a complete and proper reply to the final Office action was timely submitted.

Accordingly, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a  statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions